DISMISS and Opinion Filed February 7, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-01072-CV

                JARED WILLIAMS, Appellant
                           V.
 LEGACY HALL, LLC, LEGACY HALL MANAGEMENT, LLC, FRONT
     BURNER RESTAURANTS GP, LLC, AND FRONT BURNER
 RESTAURANTS, LP, ABC MANUFACTURER, DEF SELLER, Appellees

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09445

                       MEMORANDUM OPINION
                  Before Justices Reichek, Nowell, and Carlyle
                          Opinion by Justice Reichek
      Before the Court is appellant’s motion to dismiss the appeal because he no

longer wishes to prosecute the appeal. We grant the motion and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(2).




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
211072F.P05                              JUSTICE
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JARED WILLIAMS, Appellant                    On Appeal from the 44th Judicial
                                             District Court, Dallas County, Texas
No. 05-21-01072-CV          V.               Trial Court Cause No. DC-20-09445.
                                             Opinion delivered by Justice
LEGACY HALL, LLC, LEGACY                     Reichek. Justices Nowell and Carlyle
HALL MANAGEMENT, LLC,                        participating.
FRONT BURNER RESTAURANTS
GP, LLC, AND FRONT BURNER
RESTAURANTS, LP, ABC
MANUFACTURER, DEF SELLER,
Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 7, 2022




                                       –2–